Citation Nr: 0106774	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-23 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
hypertension, currently evaluated as 10 percent disabling.  

2.  Entitlement to a compensable disability rating for 
infectious hepatitis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1967 
to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating action of the 
Atlanta, Georgia, regional office (RO).  In that decision, 
the RO denied the issues of entitlement to a disability 
evaluation greater than 10 percent for hypertension and 
entitlement to a compensable disability rating for infectious 
hepatitis.  

At a videoconference hearing conducted before the undersigned 
Member of the Board in January 2001, the veteran raised the 
issue of entitlement to a total rating based on individual 
unemployability.  This issue has not been developed for 
appellate consideration and is referred to the RO for 
appropriate action. 


REMAND

A significant change in the law occurred during the pendency 
of the veteran's appeal.  Specifically, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
part, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000 and to such claims 
that were filed before the date of enactment but which were 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Due to the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in the present case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, a decision by the 
Board at this time would be potentially prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Subsequent to the most recent VA examination in June 2000, 
the veteran submitted private medical statements which 
indicate his hypertension may have worsened. 

Diagnostic Code 7345 provides for the evaluation of 
infectious hepatitis.  When healed and nonsymptomatic a 
noncompensable disability evaluation is warranted. Evidence 
of demonstrable liver damage with mild gastrointestinal 
disturbance is necessary for a compensable disability rating 
of 10 percent.  Id.  In addition, evidence of minimal liver 
damage with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency but necessitating 
dietary restriction or other therapeutic measures will result 
in the assignment of a 30 percent disability evaluation.  Id.  
Furthermore, evidence of moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression warrants the grant of a 60 percent 
disability rating.  Id.  Also, evidence of marked liver 
damage manifested by liver function test and marked 
gastrointestinal symptoms, or episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disabling symptoms requiring rest therapy will result in the 
assignment of a 100 percent disability evaluation.  Id.

At the VA June 2000 hypertension examination the examiner 
noted that the veteran appeared to have a possibly enlarged 
liver border which would be evaluated further with an 
ultrasound.  Other testing was also ordered.  The examiner 
inidicated that the test results would be forwarded to the 
RO.  It is unclear whether these results were reviewed by a 
VA examiner. 

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records regarding recent 
treatment for his service-connected 
hypertension and infectious hepatitis, to 
include the records from Dr. J. Victor 
and Dr. H. Thong.

2.  The RO should request the VAMC in 
Charleston, South Carolina to furnish 
copies of any additional records of 
treatment that the veteran has recently 
received at that medical facility.  

3.  Thereafter, a VA examination by a 
cardiologist should be conducted to 
determine the severity of the 
service-connected hypertension.  The 
claims folder, and a copy of this remand, 
should be made available to the examiner, 
and the examiner should verify in the 
report that the claims folder was 
reviewed.  In addition to chest x-rays, 
any other testing deemed necessary should 
be performed.  It is requested that the 
examination include serial blood pressure 
readings.

4.  The veteran should be afforded a VA 
examination by a specialist in liver 
disorders to determine of the severity the 
service-connected infectious hepatitis.  
The claims folder, and a copy of this 
remand, should be made available to the 
examiner, and the examiner should verify 
in the report that the claims folder was 
reviewed.  All testing deemed necessary, 
including serology and liver function 
tests, should be completed.  

The examiner should obtain from the 
veteran a detailed history of 
gastrointestinal complaints and frequency 
of gastrointestinal symptoms.  It is 
requested that the examiner comment on the 
clinical significance of the June 2000 VA 
ultrasound findings.  Following the 
examination, the examiner is requested to 
discuss the presence (including degree and 
frequency) or absence of any liver damage, 
fatigue, anxiety, mental depression, and 
gastrointestinal disturbance associated 
with the service-connected infectious 
hepatitis.  If gastrointestinal 
disturbance associated with infectious 
hepatitis is found on examination, the 
examiner should express an opinion as to 
whether the gastrointestinal 
symptomatology necessitates dietary 
restriction or other therapeutic measures.  
A complete rationale for any opinion 
expressed should be included in the 
examination report.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as to any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered.  

6.  The RO should then re-adjudicate the 
issues in appellate status.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal as well as a summary of the 
evidence received since the issuance of 
the statement of the case.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




